DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1). Claim 3, and thus depending claims 4-5, recites the limitation "the different planes" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. (Note: claim 2 introduces “different planes”; hereinafter, claim 3 is interpreted as to depend from claim 2). 
1). Claim 6, and thus depending claims 7-8, recites the limitation "the different planes" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. (Note: claim 2 introduces “different planes”; hereinafter, claim 6 is interpreted as to depend from claim 2)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshimura et al (US 6,845,184).
1). With regard to claim 1, Yoshimura et al discloses optical interconnections (e.g., Figures 33, 71, 109-111, 135 and 143-146 etc.) for integrated circuit chips (e.g., “multichip modules” MCM etc. on the multi-layer opto-electronic substrates), comprising: 
a plurality of substrates (“Multi-layer Opto-electronic Substrates”, Title, Field of the Invention, and Figures 71, 109-111 and 143-146 etc.); 
a plurality of integrated circuit chips (“multichip modules” MCM etc.) on the plurality of substrates; 
a plurality of vertically launched parallel optical links (VLPOLs) (e.g., the vertical optical connections in Figure 71, column 50 line 53 to column 51 line 19, “form vertical optical connections in stacks of active layers 320 and IC chip layers 350, as is schematically illustrated in FIG. 71. In FIG. 71, active components, such as VCSELs, photodetectors, and modulators are omitted for the sake of clarity, but may be included in a substrate with vertical couplers. As shown in FIG. 71, the layers are made from a photo-refractive material. The SOLNET process may be used to fabricate the vertical micro-lenses which, when stacked upon one another, form a vertical waveguide, or so called optical Z-connection. Bonding sheets made of photorefractive material may be used to laminate the active layers 320b. waveguide layers 320b, and IC chip layers 350 together”, or interconnections between layers in Figures 71 and 109-111; column 56 lines 21-59 and Figures 143-146, “inter-MCM optical interconnections”) optically interconnecting at least some of the integrated circuit chips (MCMs in different layers, or inter MCMs); and 
a plurality of planar launched parallel optical links (PLPOLs) (Figures 34-36 and 71-72 etc., “as is shown in FIG. 72. The active substrate 705 may take the form shown in FIG. 35”, the interconnection between MCMs (“such as VCSELs, photodetectors”) within the planar layer; and Figures 143, 144 and 146, “The emitted light of some of the VCSELs may be coupled to other chips (intra MCMs)”, column 56 lines 22-31; or “intra-MCM interconnection”, or the parallel optical links within the planar layer OE-film) optically interconnecting at least some of the integrated circuit chips (Figures 71-72, 143, 144 and 146).
2). With regard to claim 2, Yoshimura et al discloses wherein at least some of the substrates define a plane (Figures 71-72, 143, 144 and 146; e.g., one layer, or one OE-film), at least some of the substrates defining different planes (Figures 71-72, 143, 144 and 146; e.g., different layers).
3). With regard to claim 3, Yoshimura et al discloses wherein the different planes are parallel to one another planes (Figures 71-72, 143, 144 and 146).
4). With regard to claim 4, Yoshimura et al discloses wherein at least some of the substrates define a same plane (Figure 72: some of the substrates define a same plane; Figure 135, and Figures 143-146 (left side of the figures shows some of the substrates define a same plane).
5). With regard to claim 5, Yoshimura et al discloses wherein PLPOLs interconnect integrated circuit chips on substrates defining the same plane and VLPOLs interconnect integrated circuit chips on substrates defining different planes (e.g., Figures 71, 72 and 135 etc., PLPOLs interconnect chips on the same layer; and VLPOLs interconnect chips on substrates defining different layers).
6). With regard to claim 9, Yoshimura et al discloses wherein the substrates define a same plane (Figures 33, 71, 109-111, 135 and 143-146 etc; substrates on the same layers define a same plane).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura et al (US 6,845,184) in view of Kim et al (US 2017/0040306) and Chen et al (US 2020/0386390).
1). With regard to claim 6, Yoshimura et al discloses all of the subject matter as applied to claim 1 above. But, Yoshimura et al does not expressly disclose wherein the different planes are not parallel to one another.
However, to implement photonic integrated circuits on different planes that are not parallel to one another is known in the art. E.g., Kim et al discloses a system/method in which light emitting diodes etc. can be installed on different planes that are not parallel to one another (Figures 33-39 and 41-42). Another prior art, Chen et al discloses that a plurality of integrated photonic circuits (30 in Figures 1, 6, 8 and 9) can be installed on different planes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Kim et al and Chen et al to the system/method of Yoshimura et al so that the integrated circuit chips can be installed on different planes of different shapes based on system design and needs. 
2). With regard to claim 7, Yoshimura et al and Kim et al and Chen et al disclose all of the subject matter as applied to claims 1 and 6 above. And the combination of Yoshimura et al and Kim et al and Chen et al further discloses wherein the substrates are on surfaces of a bulk optical medium (e.g., Kim: bulk optical medium 112 in Figures 33-39 and 41-42. Chen: 31b in Figure 6).
2). With regard to claim 8, Yoshimura et al and Kim et al and Chen et al disclose all of the subject matter as applied to claims 1 and 6-7 above. And the combination of Yoshimura et al and Kim et al and Chen et al further discloses wherein the bulk optical medium includes optical components (Kim: Figures 33-39 and 41-42, the optical components installed on the bulk optical medium. Chen: Figure 6 etc.).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura et al (US 6,845,184) in view of Forsberg (US 2002/0158792) and Kim et al (US 2017/0040306).
Yoshimura et al discloses all of the subject matter as applied to claims 1 and 9 above. But, Yoshimura et al does not expressly disclose wherein the PLPOLs and VLPOLs have a partial irregular hypercube interconnect topology.
However, Forsberg discloses that an irregular hypercube interconnect topology can be used to form an interconnection network (Abstract, [0050], [0156] and Figure 23 etc.). Another prior art, Kim et al discloses that light emitting diodes etc. can be installed on different planes that are not parallel to one another (Figures 33-39 and 41-42). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Forsberg and Kim et al to the system/method of Yoshimura et al so that the system can handle large amount of data traffic in more convenient ways. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-20180239096-A1
US-20160020353-A1
US-10585250-B2
US-20190207368-A1
US-20150333831-A1
US-20190287908-A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-1084. The examiner can normally be reached 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LI LIU/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        July 1, 2022